EXHIBIT 10(e)

IMPERIAL SUGAR COMPANY

SUMMARY MANAGEMENT INCENTIVE PLAN

The Company has adopted Management Incentive Plans for Fiscal 2008 and 2009 for
executive officers and certain other participants. The plans provide for cash
bonuses based on achievement of a combination of individual performance goals
and corporate targets. The Fiscal 2008 Plan was originally based on the
Company’s attainment of certain EBITDA goals, but was amended in April 2008
after the Port Wentworth refinery explosion. The corporate targets were amended
from an EBITDA goal to objectives focused on the response to the Port Wentworth
explosion and business opportunities for fiscal year 2009. EBITDA is defined as
earnings before interest, taxes, depreciation and amortization. The achievement
of individual performance goals and corporate profitability targets results in
an incentive payment based on a participant’s bonus opportunity, which is set at
a percentage of the participant’s base salary and is based on the participants
responsibilities and position within the Company.

Fiscal 2008 Plan

A specified portion of the target bonus opportunity is allocated to individual
performance goals, which are quantifiable and result in payment only if the
individual performance goals are reached and the remainder of the bonus is
allocated to achievement of the corporate targets.

Fiscal 2009 Plan

The fiscal 2009 plan is conceptually similar to the original 2008 plan and uses
EBITDA, recovery of insurance proceeds from the Port Wentworth refinery
explosion and Port Wentworth production volume in determining corporate targets.
Individual performance goals will be treated similar to the 2008 plan.
Twenty-five percent of an officer’s target bonus will be paid when a specific
level of the corporate objectives is achieved and that percentage will increase
in varying degrees through 100% of target bonus at a specified level of EBITDA
and a maximum of 200% of target bonus when a higher level of the corporate
objectives are achieved.

 

Executive Officer

   Target Percentage of Salary

John C. Sheptor

   100

Louis Bolognini

   50

Patrick D. Henneberry

   50

H.P. Mechler

   50

George Muller

   30

J. Eric Story

   30

The corporate profitability component represents 80% of the target for
Mr. Sheptor, 70% of the target for Mr. Henneberry Mr. Mechler and Mr. Bolognini
and 50% of the target for the remaining executive officers.